Citation Nr: 0107475	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  96-51 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disorder.

2.  Entitlement to an initial compensable rating for a left 
shoulder disorder.

3.  Entitlement to an initial compensable rating for the 
residuals of a left wrist ganglion cyst.

4.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1972 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision granted 
service connection for disorders noted above at the 
disability ratings indicated.  

This appeal being from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2000), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  The RO 
did not specifically consider staged ratings.  Before the 
Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence from service 
forward.  The Board finds no prejudice to the appellant in 
considering the issues as entitlement to higher ratings on 
appeal from the initial grants of service connection.   

A Board decision in April 1998 denied service connection for 
sinusitis and bilateral hearing loss as being not well 
grounded and remanded the issues currently before the Board.  
The case has now been returned for further appellate action.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by:  range of motion testing results of flexion to 
60 degrees, bilateral lateral bending to 30 degrees, rotation 
to 20 degrees on the right and 35 degrees on the left; x-ray 
evidence of intervertebral disc space narrowing at L5-S1; and 
complaints of pain, stiffness, and discomfort.  

2.  The veteran's service-connected left shoulder disability 
is manifested by occasional subjective complaints of pain and 
discomfort.  

3.  The veteran's service-connected left wrist disability is 
manifested by occasional subjective complaints of pain and 
discomfort. 

4.  The veteran's service-connected hypertension is 
manifested by good control with medication, no systolic blood 
pressure readings of 160 or more, and diastolic blood 
pressure readings predominantly less than 100.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and not in excess 
thereof, for the service-connected low back disability have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 
5292, 5293, 5295 (2000).   

2.  The criteria for a compensable disability rating for the 
veteran's left shoulder disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5201, 5202, 5203 (2000).  

3.  The criteria for a compensable disability rating for the 
veteran's left wrist disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, 4.118 and Diagnostic Codes 5214, 5215, 7803, 
7804 (2000).  

4.  The criteria for a compensable disability rating for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997), amended by 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA rating examinations. 
The RO collected all identified medical records.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
The Board finds the veteran is not prejudiced by appellate 
review at this time without initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



I. Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2000).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2000).

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1996).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

II.  Back

On VA examination in October 1995 the veteran reported having 
low back pain when it was colder and he did a lot of work.  
Examination of the low back noted a history of occasional low 
back discomfort, but examination was normal.  X-ray 
examination of the lumbosacral spine revealed a "slight 
straightening of the normal lordotic curve noted.  Slight 
narrowing at L5-S1 intervertebral disc space is appreciated.  
The lumbosacral spine is otherwise normal."  The diagnosis 
was low back pain with normal physical examination.  

In February 1997 the veteran testified at an RO hearing that 
his back was stiff and gave him problems when lifting things.  

As a military retiree the veteran receives medical care at 
service department medical facilities.  Treatment records 
from May and June 1997 reveal that the veteran had complaints 
of low back pain with sciatica in the form of right leg 
radiculopathy.  

On VA examination in July 1999 the veteran reported a history 
of low back pain and stiffness.  He indicated that on the 
occasions when he got sharp back pain, the pain, and 
sometimes numbness, radiated into his legs.  Physical 
examination revealed that he was tense but not tender in the 
paralumbar area low L4-L5.  Range of motion testing revealed 
flexion to 60 degrees; lateral bending to 30 degrees 
bilaterally; rotation to 20 degrees on the right and "left 
without pain until the end of rotation.  While straight leg 
raising was positive at 70 degrees, bilaterally, there was no 
evidence of weakness, atrophy or sensory deficit of the lower 
extremities.  The diagnosis was lumbosacral strain with 
intermittent minor radiculopathy, narrowed intervertebral 
disk spaces on prior x-ray, with stiffness, pain on extremes 
of motion, no excess fatigue, incoordination or weakness.  
The examiner felt that it would be unusual for the veteran to 
have such severe functional impairment that he would not be 
able to keep up with present activities as described as press 
operator, though from history he might have days from time to 
time where he would be very stiff and have more discomfort in 
accomplishing his activities.  X-ray examination confirmed 
narrowing of the L5-S1 intervertebral disc space with vacuum 
disc phenomenon.  The radiologist's impression was "mild 
stable degenerative disc disease at the lumbosacral junction 
(L5-S1).  

The veteran's service connected low back disorder is 
currently rated as 10 percent disabling under DC 5295 for 
lumbosacral strain and contemplates lumbosacral strain with 
characteristic pain on motion.  The next higher rating of 20 
percent contemplates lumbosacral strain "with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position."  A 40 percent rating, the 
highest rating assignable under this code, contemplates 
severe lumbosacral strain with "listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion."  38 C.F.R. Part 4, 
§ 4.71a, DC 5295 (2000).  When the evidence of record is 
considered under this DC, the veteran does not warrant a 
rating in excess of 10 percent.  Specifically, while he has 
occasional complaints of pain there is no evidence of muscle 
spasm or loss of lateral spine motion contemplated by the 20 
percent rating nor is there any evidence of the severe 
symptoms contemplated by the 40 percent rating.  

The Board has considered rating the veteran's low back 
disability under other criteria.  Limitation of motion of the 
lumbar spine is rated under DC 5292.  Slight limitation of 
motion warrants a 10 percent rating, moderate limitation of 
motion warrants a 20 percent rating, and severe limitation of 
motion warrants a 40 percent disability rating.  38 C.F.R. 
Part 4, § 4.71a, DC 5292 (2000).

Intervertebral disc syndrome is rated under DC 5293.  A 10 
percent rating contemplates mild symptoms.  A 20 percent 
rating contemplates moderate symptoms with recurring attacks.  
A 40 percent rating contemplates severe symptoms of recurring 
attacks, with intermittent relief.  38 C.F.R. Part 4, § 
4.71a, DC 5293 (2000).

The evidence of record reveals that the veteran has had disc 
space narrowing at L5-S1 which was confirmed by x-ray within 
months of his separation from service.  He has complaints of 
stiffness and pain.  Range of motion testing reveals that he 
has some limitation of motion of the lumbar spine on flexion 
and right rotation which would be deemed to be moderate 
limitation of motion.  On lateral bending the veteran 
exhibits slight limitation of motion.  As such, it appears 
that the veteran meets the criteria for moderate limitation 
of motion of the lumbar spine warranting a 20 percent rating 
under DC 5292.  When reviewed under DC 5293, the veteran also 
warrants a 20 percent rating.  Essentially he has moderate 
recurring attacks; however, he does not exhibit more severe 
neurologic symptoms warranting a rating in excess of 20 
percent.  The preponderance of the evidence supports the 
assignment of a 20 percent rating, and not in excess thereof, 
for the veteran's service-connected low back disorder under 
either DC 5292 or DC 5293.

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected low 
back disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate DCs.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2000).  This has been accomplished 
in the present case as the veteran is assigned a 20 percent 
disability rating for his low back disorder.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In the present case, the evidence of record reveals no period 
of time when the veteran warranted a disability rating for 
his low back disorder in excess of the currently assigned 20 
percent rating.  Thus, staged ratings are not for assignment 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

III.  Left Shoulder

On VA examination in October 1995 the veteran reported that 
he was right handed and that his left shoulder was sometime 
stiff and painful.  Examination revealed normal range of 
motion of the shoulders.  

A January 1997 service department treatment record reveals an 
assessment of a left rotator cuff tear.  However, this record 
notes full range of motion of the left shoulder, but also 
indicated pain in the right shoulder rather than the left 
shoulder.   

In February 1997 the veteran testified that he had stiffness 
of his left shoulder in the mornings and pain on returning 
the shoulder to his side after lifting it over his head.  

On VA examination in July 1999 left shoulder X-rays revealed 
no abnormalities.  Physical examination revealed that both 
shoulders were "identical in appearance.  There was no 
muscular atrophy or fasciculation."  There was no pain on 
deep vigorous palpation of the left shoulder.  Range of 
motion testing revealed:  forward elevation to 180 degrees; 
abduction to 180 degrees; extension to 40 degrees; internal 
rotation to 90 degrees; and, external rotation to 70 degrees.  
There was no pain on motion noted on any of the ranges of 
motion.  The veteran's left shoulder strength was good and 
there was no crepitus.  The diagnosis was "history of remote 
injury to left shoulder with residual occasional pain, normal 
examination."  

Initially, we note that the medical evidence of record 
reveals that the veteran is right handed.  Therefore, all 
ratings involving his service-connected left shoulder 
disability involve rating the minor extremity.  The veteran's 
service-connected left shoulder disorder is currently rated 
as noncompensable (0%) under DC 5202 for impairment of the 
humerus.  To warrant the minimum compensable rating of 20 
percent would require malunion of the humerus or recurrent 
dislocation of the scapulohumeral joint.  Ratings from 40 to 
70 percent contemplate nonunion, loss of the head of the 
humerus, or fibrous union.  38 C.F.R. § 4.71a, DC 5202 
(2000).  The medical evidence of record does not reveal that 
the veteran has any symptoms which warrant a compensable 
rating under this diagnostic code.  The minimum compensable 
rating of 20 percent could be assigned for limitation of 
motion of the arm at shoulder level or for ankylosis of the 
scapula and humerus.  38 C.F.R. § 4.71a, DCs 5200, 5201 
(2000).  However, neither of these is shown.  The 
preponderance of the evidence is against a compensable rating 
for the veteran's service-connected left shoulder disability.  
The medical evidence of record reveals that the veteran has 
full range of motion of the left shoulder with no pain on 
motion or functional impairment.  He has occasional 
subjective complaints of pain.  

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the noncompensable disability rating.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate DCs.  
The evidence of record reveals that the veteran had a remote 
left shoulder injury in 1974, over one quarter century ago.  
Subsequently he has had occasional subjective complaints of 
left shoulder pain.  However, there has been no objective 
evidence of any left shoulder abnormality or residual 
disability at any time subsequent to 1974.  Subjective 
complaints of pain have not been objectively verified and, as 
noted above, the rating schedule does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  

Moreover, in the present case, the evidence of record reveals 
no period of time when the veteran warranted a compensable 
disability rating for his service-connected left shoulder 
disorder. 

IV.  Left Wrist

The veteran's SMRs reveal that in 1975 he had a dorsal 
ganglion cyst on his left wrist.  This was surgically 
removed.  However, the ganglion cyst recurred in 1978 and 
required a second surgical excision.  Subsequently, there was 
no recurrence of the disorder.  

On VA examination in October 1995 X-rays of the veteran's 
left wrist revealed "no significant pathology is 
demonstrated."  He stated "I guess there is decrease in 
strength and flexibility."  
Physical examination revealed a small well healed scar on the 
veteran's left wrist from the prior surgical excision of the 
cyst.  Range of motion and strength of the left wrist were 
within normal limits.  

At the February 1997 RO hearing the veteran testified that he 
felt he had deceased strength of his left hand and wrist, and 
that he felt that the ganglion cyst was recurring.   

On VA examination in July 1999 the veteran reported having 
some discomfort and tenderness at the base of his left thumb.  
Physical examination revealed the presence of a well healed, 
non-tender surgical scar from the prior cyst excision.  There 
was no tenderness to palpation of the left wrist.  Range of 
motion testing of the left wrist revealed a normal range of 
motion which was identical to the uninvolved right wrist.  
Specifically, the veteran had dorsiflexion to 60 degrees and 
palmar flexion to 80 degrees.  There was no numbness or 
sensory deficit noted.  Some weakened movement was noted but 
there was no excess fatigability, no incoordination, and no 
functional impairment.  

Again we note that the veteran is right handed so that 
ratings involving the left wrist involve rating the minor 
extremity.  The veteran is currently assigned a 
noncompensable (0%) disability rating for his service-
connected left wrist disorder.  To warrant a 10 percent 
disability rating he would have to show limitation of motion 
with dorsiflexion limited to less than 15 degrees or palmar 
flexion limited in-line with forearm.  38 C.F.R. § 4.71a, DC 
5215 (2000).  This is not shown in the present case.  
Disability ratings of 20 to 40 percent can also be assigned 
under DC 5214, but these require ankylosis of the wrist which 
has not been shown.  38 C.F.R. § 4.71a, DC 5214 (2000).  
Also, the veteran does have a residual surgical scar on his 
left wrist.  The scar is well healed, non-tender, and not 
ulcerated, and therefore does not warrant the assignment of a 
compensable disability rating.  38 C.F.R. § 4.118, DCs 7803, 
7804 (2000).  The preponderance of the evidence is against 
the assignment of a compensable disability rating.  There is 
simply no objective evidence of any residual disability to 
the left wrist from the veteran's inservice excision of a 
ganglion cyst of the left wrist.  

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the noncompensable disability rating for his service-
connected left wrist disorder.  The Board has considered the 
veteran's claim for an increased rating for his 
musculoskeletal disability under all appropriate DCs.  The 
evidence of record reveals that the veteran had a ganglion 
cyst excised from his left wrist in 1975 and 1978.  
Subsequently he has had occasional subjective complaints of 
left wrist discomfort.  However, there has been no objective 
evidence of any left wrist abnormality or residual disability 
at any time subsequent to 1978.  Again, it is important to 
emphasize that the rating schedule does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

In the present case, the evidence of record reveals no period 
of time when the veteran warranted a compensable disability 
rating for his service-connected left wrist disorder.

V.  Hypertension

The veteran's SMRs reveal that during service his blood 
pressure was reportedly controlled with medication.  

In October 1995 a VA examination of the veteran was 
conducted.  The veteran reported taking anti-hypertensive 
medication.  The veteran's blood pressure, taken three times, 
was 120/90.  The diagnosis was "history of arterial 
hypertension, with satisfactory control."  

In July 1999 the most recent VA examination of the veteran 
was conducted.  He reported being on medication to treat his 
hypertension.  The examining physician reviewed the veteran 
claims file and noted that "the veteran has never had 
[systolic] blood pressure over 160 or diastolic over 100."  
On examination the veteran's blood pressure was 128/84, 
132/88, and 132/90.  The diagnosis was "history of arterial 
hypertension, normotensive this examination on medication, 
asymptomatic."  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
cardiovascular disorders was changed during the course of the 
veteran's appeal, effective January 12, 1998.  Compare 
38 C.F.R. § 4.104, DC 7101 (1997), with 38 C.F.R. § 4.104, DC 
7101 (2000). In this case, the RO reviewed the veteran's 
claim under the new rating criteria in May 1999, and provided 
the veteran with the new criteria in a May 1999 Supplemental 
Statement of the Case.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2. 

Under the old rating criteria for service-connected 
hypertension a 10 percent evaluation contemplated diastolic 
blood pressure of predominantly 100 or more.  A 20 percent 
evaluation required diastolic blood pressure of predominantly 
110 or more with definite symptoms.  Note 2 provided that 
when continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  38 C.F.R. § 4.104, DC 7101 (1997).

The revised criteria provide a 10 percent rating for 
diastolic pressure predominantly 100 or more, or; systolic 10 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is provided for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Note 1, following the 
criteria, provides that hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 
(1998).

In the present case, neither the old nor the new rating 
criteria are more favorable.  The evidence reveals that the 
veteran requires medication to control his blood pressure.  
However, the veteran's diastolic blood pressure has never 
been predominantly 100 or more.  Moreover, the veteran has 
never had any systolic blood pressure readings of 160 or 
more.  As such, the preponderance of the evidence is against 
the assignment of a compensable disability rating for the 
veteran's service-connected hypertension.  

In the present case, the evidence of record reveals no period 
of time when the veteran warranted a compensable disability 
rating for his service-connected hypertension.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating.  It is not shown by objective evidence 
that service-connected disability has required frequent 
hospitalization, markedly interfered with employment or 
otherwise presents an unusual or exceptional disability 
picture.  The Board finds no prejudice to the veteran in the 
RO's not having referred the case for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); and Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.   





ORDER

A rating of 20 percent, and not in excess thereof, is granted 
for the veteran's service-connected low back disorder, 
subject to the law and regulations governing the payment of 
monetary awards. 

A compensable disability rating for the veteran's service-
connected left shoulder disorder is denied.  

A compensable disability rating for the veteran's service-
connected left wrist disorder is denied.

A compensable disability rating for the veteran's service-
connected hypertension is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 

